         Case 7:20-cv-00583-CM Document 13 Filed 05/18/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re: THE GREAT ATLANTIC & PACIFIC TEA                       Chapter 11
 COMPANY, INC., et al.,                                        No. 15-23007-RDD
                                                               (Jointly Administered)
                                      Debtors.

 PEPSICO, INC., et al.,                                        Bankruptcy Appeal
                                                               No. 20 Civ. 583 (CM)
                                      Appellants,              (Jointly Administered)

        -against-                                              Adv. Proc. No. 18-8245 (RDD)

 THE GREAT ATLANTIC & PACIFIC TEA
 COMPANY, INC., et al.

                                      Appellees.



  ORDER DENYING MOTION FOR LEAVE TO TAKE INTERLOCUTORY APPEAL

McMahon, C.J.:

       The Great Atlantic & Pacific Tea Company, Inc., commonly known as the A&P, as well

as its affiliated debtors (collectively, “A&P,” “Debtors” or “Appellees”), declared bankruptcy in

2015. In connection with that proceeding, A&P filed an adversary complaint against PepsiCo,

Inc.; Bottling Group, LLC; Frito-Lay North America, Inc.; Quaker Sales and Distribution, Inc.;

and Muller Quaker Dairy, LLC (collectively, “Pepsi,” the “Pepsi Entities” or “Appellants”). See

Great Atl. & Pac. Tea Co., Inc. v. PepsiCo, Inc. et al., Adv. Proc. No. 18-8245 (S.D.N.Y. Bankr.

Apr. 16, 2018) (the “Adversary Proceeding).

       Pepsi moved for summary judgment on four of A&P’s claims in the Adversary

Proceeding, arguing that the Debtors’ claims under the United States Bankruptcy Code were

time-barred. In an Order entered on January 2, 2020, the United States Bankruptcy Court of the




                                                 1
            Case 7:20-cv-00583-CM Document 13 Filed 05/18/20 Page 2 of 11



Southern District of New York, The Hon. Robert D. Drain presiding, denied Pepsi’s motion,

based on a set of Tolling Agreements that Pepsi had entered into with A&P’s Official Committee

of Unsecured Creditors (the “Committee”). (See Dkt. No. 5, Frank Decl. Ex. 3 (the “SJ

Order”)).

       Pepsi now moves for leave to take an interlocutory appeal of Judge Drain’s Order under

28 U.S.C. § 158(a)(3) and 28 U.S.C. § 1292. For the reasons that follow, Pepsi’s motion is

DENIED.

                                         BACKGROUND

       Debtors filed petitions for relief under Chapter 11 of the Bankruptcy Code in this district

on July 19, 2015. A&P continued to operate its business and manage its properties as debtor-in-

possession, which included purchasing wholesale goods from the Pepsi Entities.

       On July 24, 2015, The Office of the United States Trustee appointed the Committee

pursuant to § 1102 of the Bankruptcy Code. On June 6, 2016, the Bankruptcy Court approved

the Global Settlement Order approving the agreement between the Debtors and the Committee to

grant the Committee standing to prosecute any potential avoidance actions available to the

Debtors under Chapter 5 of the Bankruptcy Code. (In re: Great Atlantic & Pacific Tea Co., No.

15-23007 (RDD) (Bankr. S.D.N.Y. June 6, 2016), Dkt. No. 2868, ¶ 5). That order did not

address the Debtors’ standing to pursue the estate’s avoidance claims.

       The statute of limitations for any avoidance action brought on the estate’s behalf against

Pepsi would have expired two years after the Debtors sought relief from the bankruptcy court --

on July 17, 2017. See 11 U.S.C. § 546(a)(1)(A). However, the Committee entered into five

agreements with the five Pepsi entities to toll the limitations period until April 16, 2018, so that

the parties could “continue to investigate and potentially resolve any [avoidance actions] that the




                                                  2
         Case 7:20-cv-00583-CM Document 13 Filed 05/18/20 Page 3 of 11



Committee may otherwise commence against Pepsi without the need for litigation.” (See Frank

Decl. Ex. 1, hereinafter the “Tolling Agreements”.) Those tolling agreements were made

“applicable to any Cause(s) of Action that the Committee may bring against Pepsi.” (Id. § 2.)

       On the final day of the final tolling period, April 16, 2018, the Debtors initiated the

Adversary Proceeding, claiming that Pepsi had taken advantage of A&P by seeking and

obtaining preferential payments prior to the bankruptcy. (See Great Atlantic & Pacific Tea Co.,

et al v. PepsiCo, Inc. et al, No. 18-8245 (RDD) (Bankr. S.D.N.Y. Apr. 16, 2018), Dkt. No. 1.)

On August 17, 2018, Debtors filed a Second Amended Complaint, pleading four claims seeking

avoidance of those allegedly preferential payments under Sections 547 and 550 the Bankruptcy

Code. (See Frank Decl. Ex. 4, ¶¶ 53-82.)

       Pepsi moved for summary judgment on the Debtors’ avoidance claims on the grounds

that the claims were time-barred. It argued that the Debtors were not parties to the Tolling

Agreements. Pepsi did not argue that the statute of limitations argument applied to the twenty-

two state law claims, nor did Pepsi move for summary judgment on those claims.

       Judge Drain denied Pepsi’s motion, noting that the Debtors’ claims were a subset of the

“Cause[s] of Action that the Committee may bring against Pepsi,” which the Debtors and the

Committee enjoy concurrent standing to pursue, cf. Commodore Int’l Ltd. v. Gould (In re

Commodore Int’l. Ltd.), 262 F.3d 96, 97-98 (2d Cir. 2001). As a result, he concluded that the

Debtors’ claims were preserved by the Tolling Agreements. The court reasoned that the Tolling

agreements applied to the claims in the Debtors’ adversary complaint, because the agreements

covered “all of those types of causes of action that the [C]ommittee has standing to bring,” while

saying nothing about whether the Committee had to be the party bringing them. (Frank Decl.

Ex. 2, Hearing Tr. 13:14-21.)




                                                 3
          Case 7:20-cv-00583-CM Document 13 Filed 05/18/20 Page 4 of 11



       However, the SJ Order did not rely solely on a plain language interpretation of the tolling

provision. Judge Drain was also convinced that reading “Cause[s] of Action that the Committee

may bring” in context made clear that the parties intended to preserve the Debtors’ standing to

pursue the estate’s avoidance claims, for two reasons. First, the Global Settlement Order did not

grant the Committee exclusive standing. Second, the “settlement purpose behind [the Tolling

Agreements] . . . involves other parties, including the Debtors.” (Id. 13:22-14:11.) In other

words, Judge Drain concluded that the Tolling Agreements must have applied to the Debtors’

avoidance claims, because (1) the agreements preserved claims that the Debtors retained

standing to pursue, and (2) Pepsi only entered the agreements to facilitate a settlement that would

ultimately depend upon the Debtors’ approval. Therefore, the context of the Tolling Agreements

put Pepsi on notice that Debtors retained their right to avoid their preferential payments to Pepsi.

       Pepsi asks this Court for permission to appeal the SJ Order, on the ground that Judge

Drain “erroneously relied on the Debtors and Committee’s concurrent standing to pursue causes

of action to transform a tolling agreement between Pepsi and the Committee into an agreement to

toll the statute of limitations generally with respect to those causes of action, regardless of what

party brings them.” (Dkt. No. 4, Appellants’ Br. at 1.) Pepsi claims that the SJ Order misapplies

this Circuit’s concurrent standing precedents to expand the protections of the Tolling

Agreements to the non-party Debtors; it notes that no court has ever held that one of two parties

with concurrent standing can enter an agreement that binds or benefits the other simply because

the two parties have a common interest in the estate’s claims.

       According to Pepsi, because Judge Drain’s interpretation of the contract language

improperly merged the Debtors with the Committee and, “considered them one or the same legal

entity when negotiating or contracting with third parties,” (id. at 3), this Court is presented with




                                                  4
           Case 7:20-cv-00583-CM Document 13 Filed 05/18/20 Page 5 of 11



three questions of law appropriate for interlocutory review: (1) whether, as a matter of first

impression, third parties dealing with either party that has concurrent standing “may fairly be

charged with the knowledge they are actually dealing with both [parties with concurrent

standing] as counterparties”; (2) whether, as a matter of first impression, a debtor may benefit

from a contract entered into between a creditor committee and a third party, over the objection of

the third party; and (3) whether the Bankruptcy Court erred in citing the holding of In re Smart

World Technologies, Inc., 423 F.3d 166 (2d Cir. 2005) – that the doctrine of derivative standing

did not entitle a creditor to settle an estate cause of action over the debtor’s objections (id. at

180) – to support the proposition that the Committee did not have unilateral authority to settle the

claims references in the Tolling Agreements.

                                            DISCUSSION

    I.      Legal Standard

         Section 1292(b) “provides a means of appealing from interlocutory orders that are

otherwise nonappealable, upon consent of both the district court and the court of appeals.”

Klinghoffer v. S.N.C. Achille Lauro, 921 F.2d 21, 23 (2d Cir.1990). It says that:

         When a district judge, in making in a civil action an order not otherwise appealable under
         this section, shall be of the opinion that such order involves [1] a controlling question of
         law [2] as to which there is substantial ground for difference of opinion and [3] that an
         immediate appeal from the order may materially advance the ultimate termination of the
         litigation, he shall so state in writing in such order.

*3 28 U.S.C. § 1292(b) (numbering added); see generally Williston v. Eggleston, 410 F.Supp.2d

274, 276 (S.D.N.Y.2006); Martens v. Smith Barney, Inc., 238 F.Supp.2d 596, 599

(S.D.N.Y.2002).

         “In regard to the first prong, the question of law must refer to a pure question of law that

the reviewing court could decide quickly and cleanly without having to study the record.” In re




                                                   5
          Case 7:20-cv-00583-CM Document 13 Filed 05/18/20 Page 6 of 11



Adelphia Commc'ns Corp., 333 B.R. 649, 658 (S.D.N.Y. 2005) (internal quotation marks

omitted). Regarding the third prong, an interlocutory appeal is most appropriate where it will

save the parties (and the court) from unnecessary, expensive, and protracted litigation. Williston,

410 F.Supp.2d at 276 (quoting Telectronics Proprietary, Ltd. v. Medtronic, Inc., 690 F. Supp.

170, 172 (S.D.N.Y.1987)) Analyses of the first and third prongs are related. The extent to which

a question is “controlling” can be understood as a measure of its potential to materially advance

the litigation; if the initial ruling erred in deciding a controlling question, then “reversal of the

bankruptcy court would terminate the action, or at a minimum that determination of the issue

would materially affect the litigation’s outcome.” Adelphia, 333 B.R. at 658.

        As for the second prong, the “substantial ground for difference of opinion” must arise out

of genuine doubt as to the applicable legal standard relied on in the order. In re Fairfield Sentry

Ltd. Litig., 458 B.R. 665, 673 (S.D.N.Y. 2011). Substantial ground exists if the issue is difficult

and of first impression. Id.

        A court certifying a decision for interlocutory appeal must be of the opinion that all three

of these statutory conditions are met. Even when they are, district courts have “unfettered

discretion to deny certification” in light of the strong bias in federal practice against interlocutory

appeals. In re Methyl Tertiary Butyl Ether (MTBE) Products Liability Litigation, No. MDL 1358

(SAS), M 21-88, 2005 WL 39918, at *2 (S.D.N.Y. Jan. 6, 2005) (internal quotation marks

omitted). That is because, “Appeals from interlocutory orders prolong judicial proceedings, add

delay and expense to litigants, burden appellate courts, and present issues for decisions on

uncertain and incomplete records, tending to weaken the precedential value of judicial opinions.”

Picard v. Katz, 466 B.R. 208, 209 (S.D.N.Y.2012) (quoting In re September 11 Litigation, No.

21-MC-97 (AKH), 2003 WL 22251325, at *1 (S.D.N.Y. Oct. 1, 2003)). Thus, when exercising




                                                   6
           Case 7:20-cv-00583-CM Document 13 Filed 05/18/20 Page 7 of 11



its discretion, a District Court must also bear in mind that granting an interlocutory appeal under

§ 1292(b) is “a rare exception to the final judgment rule that generally prohibits piecemeal

appeals.” Koehler v. Bank of Bermuda Ltd., 101 F.3d 863, 865 (2d Cir.1996).

   II.      An interlocutory appeal is not appropriate at this time.

         Pepsi’s petition fails to meet any of the three requirements necessary to obtain

interlocutory review. Therefore, its motion for leave to appeal the SJ Order is denied.

            a. Pepsi’s petition does not identify a controlling question of law.

         Pepsi argues that the SJ Order implicates three controlling questions of law: whether

Pepsi should have known it was dealing with the Committee and the Debtors simultaneously

when it negotiated the Tolling Agreements; whether the Debtors may benefit from the Tolling

Agreements despite not being a party to those agreements; and whether the bankruptcy court

erred by citing Smart World to conclude that the potential settlements referenced in the Tolling

Agreements necessarily required the Debtors’ input, and, thus, necessarily preserved their

avoidance claims.

         Each of these questions springs from the bankruptcy court’s assertion – which Pepsi does

not dispute – that debtors and creditors can enjoy concurrent standing to bring the same claims

on the estate’s behalf. Because Judge Drain reached his conclusion about the Tolling

Agreements by applying his view of concurrent standing to facts of this case, the SJ Order does

not implicate any pure questions of law appropriate for interlocutory review.

         The concept of concurrent standing derives from cases where courts conferred

“derivative standing” on creditors by granting them the ability to step into the shoes of debtors

who “unjustifiably failed to bring suit or abused [their] discretion in not suing.” In re Adelphia




                                                  7
           Case 7:20-cv-00583-CM Document 13 Filed 05/18/20 Page 8 of 11



Commc’ns Corp., 330 B.R. 364, 374 (S.D.N.Y. 2005). As Judge Scheindlin summarized in In re

Adelphia Commc’ns Corp., 371 B.R. 660 (S.D.N.Y. 2007), aff’d, 544 F.3d 420 (2d Cir. 2008):

       “Three seminal cases in this Circuit laid the foundation for committees to acquire
       derivative standing to press claims on behalf of debtors' estates. They are: (i) Unsecured
       Creditors Committee of Debtor STN Enterprises, Inc. v. Noyes [779 F.3d 901 (2d Cir.
       1985); (ii) In re Commodore International, Ltd. [262 F.3d 96 (2d Cir. 2001)]; and (iii) In
       re Housecraft Industries USA, Inc. [310 F.3d 64 (2d Cir. 2002)]. The Second Circuit first
       recognized the doctrine of derivative standing in STN. There, the court held that although
       ‘no explicit authority for creditors’ committees to initiate [suit]’ exists in the Code, an
       ‘implied, but qualified’ right exists under 11 U.S.C. §§ 1103(c)(5) and 1109(b) in cases
       where the debtor-in-possession has ‘unjustifiably’ failed to bring suit and a committee
       seeking standing obtains the approval of the court. In Commodore, the court extended the
       doctrine of derivative standing to apply in cases where the debtor-in-possession consents
       to a committee's maintenance of the claim. Finally, in Housecraft, the court held that
       bankruptcy courts may grant standing to a committee to sue as a co-plaintiff with
       the debtor-in-possession on behalf of the estate.”
Id. at 666 (defined terms omitted).

       Importantly, no case holds that once a creditor or a committee of creditors obtains

standing, the Debtors' standing is extinguished. As the Second Circuit noted in In re Smart

World Techs., LLC, 423 F.3d 166, 174 (2d Cir. 2005), the rule that only the trustee, or a debtor-

in-possession, may bring a motion for settlement, "is hardly surprising of the numerous

provisions in the Bankruptcy Code establishing the debtor's authority to manage the estate and its

legal claims.” A debtor only loses its control over the estate's claims, and its concomitant

standing to pursue them, when its conduct “is unjustifiable or unreasonable,” as in STN.

Adelphia, 371 B.R. at 671. Pepsi has not challenged the Debtors’ standing on either of those

grounds.

       When interpreting the Global Settlement Order and the Tolling Agreements, Judge Drain

recognized that STN, Commodore, and Housecraft allow for concurrent standing in this case,

because: (i) Pepsi did not argue that the Debtors had acted unjustifiably or unreasonably; (ii) the

holding in Commodore allows the Debtors to consent to the Committee's standing; and (iii) the


                                                 8
             Case 7:20-cv-00583-CM Document 13 Filed 05/18/20 Page 9 of 11



holding in Housecraft supports the conclusion that the Committee's standing does not abrogate

the Debtors' standing.

           Given this backdrop, and Pepsi’s concession that concurrent standing is available under

the controlling precedents, the issue is whether Judge Drain’s correctly interpreted the Tolling

Agreements – specifically, their use of the phrase “applicable to any Causes of Action that the

Committee may bring” – to conclude that the parties intended to toll the statute with respect to

“claims” that could be brought by one of two parties, without regard to which one actually ended

up asserting the claim. Unfortunately for Pepsi, one can read the relevant phrase in two different

ways – as applying to the causes of action themselves, or to the causes of action only when

brought by the Committee. In other words, there is an ambiguity in the language chosen by the

parties.

           Had the parties rephrased this clause to read “applicable to any Causes of Action when

asserted by the Committee,” or something similar, there would be no question that the Tolling

Agreement did not apply to Pepsi. But one perfectly natural reading of the words used by the

parties is that Causes of Action were tolled – with the words “the Committee may bring” being

used to describe the causes of action as to which the tolling agreement applied, rather than as a

limitation on to which party plaintiff the toll would apply. The fact that the Debtor was not party

to the Tolling Agreement is some evidence that Pepsi’s reading of the Agreement is correct, but

it is not dispositive – at least, not in the context of concurrent standing.

           Dueling contract interpretations involving ambiguous language cannot constitute a

“controlling question,” because settling such disputes “requires an examination of the entire . . .

agreement and potentially any evidence of the parties’ intent.” In re Anderson, 550 B.R. 228,




                                                   9
         Case 7:20-cv-00583-CM Document 13 Filed 05/18/20 Page 10 of 11



237 (S.D.N.Y. 2016) (denying petition for interlocutory review of bankruptcy court’s

interpretation of arbitration provision).

        Therefore, each of Pepsi’s proposed “controlling questions” – its understanding of the

Tolling Agreements, any potential benefits that the Debtors’ derived from those agreements, and

the limitations on the Committee’s settlement authority – raises an issue that is not a proper

subject for interlocutory review, because each depends upon Judge Drain’s interpretation that the

Tolling Agreements preserved the Debtors’ avoidance claims.

            b. Granting interlocutory review would not materially advance the litigation of the
               adversary complaint.

        Nor would resolution of an interlocutory appeal in Pepsi's favor materially advance this

litigation. Even if this Court dismisses the avoidance claims, the bankruptcy court can retain

jurisdiction over the common law claims until they are ready for trial. See Stern v. Marshall , 564

U.S. 462, 471, 131 S.Ct. 2594, 180 L.Ed.2d 475 (2011) (holding that bankruptcy courts are not

barred from “proposing findings of fact and conclusions of law”). Nor do interlocutory appeals

“materially advance the termination of this litigation” when the Debtors’ common law claims

will continue regardless of the disposition of the issues on appeal. See Picard v. Madoff, 464

B.R. 578, 586–87 (S.D.N.Y. 2011); Bishop v. Best Buy, Co., No. 08 Civ. 8427(LBS), 2011 WL

4011449, at *15 (S.D.N.Y. Sept. 8, 2011).

            c. Whether Pepsi’s motion presents a substantial ground for difference of opinion is
               irrelevant.

        Pepsi’s petition may ultimately implicate a “substantial ground for difference of opinion,”

but that can only be determined after the bankruptcy court fully develops the record. Moreover,

because Pepsi has not satisfied either the first or the third prong of the tripartite standard for

certifying an order for interlocutory appeal, even if on the present record Pepsi had presented a




                                                  10
           Case 7:20-cv-00583-CM Document 13 Filed 05/18/20 Page 11 of 11



substantial ground for difference of opinion, the case would not be certified for interlocutory

appeal.

                                           CONCLUSION

          For the reasons stated, the Order of the Bankruptcy Court (Great Atlantic & Pacific Tea

Co., et al v. PepsiCo, Inc. et al, No. 18-8245 (RDD) (Bankr. S.D.N.Y. Apr. 16, 2018), Dkt. No.

49) is AFFIRMED.

          This constitutes the decision and order of the Court. It is a written opinion. The Clerk of

Court is respectfully directed to close this matter on the Court’s docket.

Dated: May 18, 2020

New York, New York




                                            ____________________________________

                                                Chief Judge

BY ECF TO ALL PARTIES




                                                  11
